Citation Nr: 0818612	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1971, and from January 1972 to November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2004 rating in 
which the RO denied the veteran's claim for service 
connection for diabetes mellitus.  In April 2004, the veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in December 2004; and later the 
same month, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

In March 2006, the veteran testified  during a video 
conference hearing before an acting Veterans Law Judge (VLJ); 
a transcript of the hearing is of record.  

In an August 2006 decision, the Board denied the veteran's 
claim for service connection for diabetes mellitus.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the 
parties filed a Joint Motion for an Order Vacating the Board 
Decision and Incorporating the Terms of this Remand (joint 
motion).  By Order dated later the same month, the Court 
granted the joint motion, vacating the August 2006 Board 
decision and remanding this appeal to the Board for further 
proceedings consistent with the joint motion.  

In a February 2008 letter, the Board informed the veteran 
that the acting VLJ before whom the veteran testified in 
March 2006 was no longer with the Board, and that he had a 
right to a new hearing before another VLJ that would decide 
his case, if he so desired.  .  See 38 U.S.C.A. § 7107(c) 
(West 2002).  Later the same month, the veteran responded he 
did not want another hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

In view of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds  that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2007)and 38 C.F.R. § 3.307(a)(6)(iii) (2007).  In 
regulations adding, diabetes mellitus as a disability 
presumptively related to herbicides, VA stated that "service 
in the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2007).  

Service connection for diabetes mellitus was denied because 
VA determined the veteran did not serve "in country" in 
Vietnam and that the receipt of the Vietnam Service Medal was 
not dispositive of the issue of service in Vietnam.

During his hearing, the veteran testified that he never got 
off the USS NEW JERSEY and stepped onto the shore of the 
Republic of Vietnam, even though the ship was within only a 
few feet from shore on many occasions.  Rather, in various 
written statements and during his hearing, the veteran 
reported that, while serving on the USS NEW JERSEY in late 
1968 and early 1969, during the Vietnam Era, the ship would 
run up along the coast of Vietnam and would run backwards 
into rivers and inlets until the ship's propellers were 
kicking up mud.  During his hearing, he claimed that the 
location of the ship was tantamount to being on an inlet or 
open bay, such as a "swift boat."  His representative 
discussed the deck logs of the ship and asserted that such 
deck logs for the period in question would verify the ship's 
location in proximity to Vietnam.  The veteran's 
representative argued that, even though the veteran was on 
the ship and didn't get off the ship and put his feet on the 
ground in Vietnam, for all intents and purposes, he was close 
enough to be exposed to herbicides and for that reason, he 
should be granted service connected for diabetes mellitus.  

Following the hearing, the veteran submitted two medical 
opinions.  In a March 2005 opinion, a VA physician recited 
the veteran's account of his activities serving aboard the 
USS NEW JERSEY "along the coast, inlets and bays of 
Vietnam," and described the veteran's activities in these 
"brown water" areas,  and stated his belief that the 
veteran's diabetes was as likely as not caused by or related 
to exposure to Agent Orange while serving in the U.S. Navy.  
In an April 2006 opinion, P. E., FNP stated that the veteran 
"was exposed to airborne Agent Orange at close range while 
patrolling the inlets and waterways in the country of the 
Vietnam Republic during war time," and that "it can only be 
assumed that his diabetes can be a result of this exposure to 
the agent."

In the joint motion, the parties agreed that VA failed to 
fully discharge its duty to assist and that the Board 
provided inadequate reasons or bases to support its findings 
and conclusions.  

In light of the veteran's statements that his ship served in 
the "brown water" areas, or inland waters of the Republic 
of Vietnam, the parties maintained that the Board should have 
made attempts to obtain copies of the deck logs of the USS 
NEW JERSEY to determine if indeed the ship served in the 
inland waterways of Vietnam.  In the joint motion, they 
agreed that, on remand, the Board should attempt to obtain 
these records and that the Board should address the veteran's 
assertions of "brown water" service during the Vietnam Era.

The veteran's service personnel records reveal that he served 
aboard the USS NEW JERSEY in the Vietnam Combat/Hostile Fire 
Zone during the following periods:  from September 29, 1968 
to November 8, 1968, from November 2e, 1968 to December 8, 
1968, and from December 22, 1968 to January 13, 1969.  The 
veteran was authorized to wear the Navy Unit Commendation 
Ribbon for exceptionally meritorious service from September 
17, 1968 to April 11, 1969, in which the USS NEW JERSEY 
engaged in operations against enemy aggressor forces in the 
waters contiguous to the coastline of North Vietnam and the 
Republic of Vietnam as part of SEA DRAGON operations.  Naval 
Historical Center records on the USS NEW JERSEY confirm that, 
on September 25, 1968, the ship set sail from Subic Bay for 
her first tour of gunfire support duty along the Vietnamese 
coast and that, with her first Vietnam combat tour completed, 
the ship departed Subic Bay on April 3, 1969 for Japan.

In compliance with the joint motion, the Board finds that the 
RO should attempt to verify the veteran's alleged herbicide 
exposure.  In particular, an attempt should be made to obtain 
any available deck logs for the USS NEW JERSEY for the period 
from September 29, 1968 through January 13, 1969.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Beckley, West Virginia , dated 
from March 29, 2001 to September 12, 2002, from December 3, 
2002 to March 20, 2003, and from April 25, 2003 to July 23, 
2003; and  from the VAMC  in Richmond, Virginia, dated from 
April 12, 2001 to August 1, 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Beckley VAMC since July 2003, and from the Richmond 
VAMC since August 2001, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate (not already given).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO send a request to the United 
States Department of the Navy to obtain 
copies of the deck logs of the USS NEW 
JERSEY for the period from September 29, 
1968 through January 13, 1969.  In 
addition, the service department should 
be asked to (1) confirm whether service 
on the USS NEW JERSEY during the above 
time period included service on inland 
waterways of the Republic of Vietnam and 
(2) verify whether the veteran was 
exposed to herbicides during the above 
time period.  All requests and responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran from the Beckley VAMC (since July 
2003), and from the Richmond VAMC (since 
August 2001).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



